WELLS, Judge.
Affirmed. See Fla. R. Civ. P. 1.150 (providing that the trial court may strike sham pleadings); Cromer v. Mullally, 861 So.2d 523, 525 (Fla. 3d DCA 2003) (stating that a pleading is considered a sham “when it is inherently false and clearly known to be false at the time the pleading was made”); Ader v. Temple Ner Tamid, 339 So.2d 268, 270 (Fla. 3d DCA 1976) (stating that to be stricken as a sham under Rule 1.150, a pleading must appear “clearly false, as a mere pretense, set up in bad faith, and without color of fact”).